        Case 1:19-cr-00774-JMF Document 133 Filed 08/20/21 Page 1 of 1




                                                  Application GRANTED. The Clerk of Court is
August 18, 2021                                   directed to terminate Doc. #132. SO ORDERED.

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square, Room 1105                                        August 20, 2021
New York, NY 10007



      Re:    United States v. Christopher Wright, et al.,

             S1 19 Cr. 774 (JMF)



Dear Judge Furman:

       We write pursuant to the Court’s Orders dated June 9, 2021, and July 1, 2021
(Dkts. 104 and 118), which prohibit Mr. Wright, as a condition of his bail, from having
an internet enabled computer except for one provided by his counsel with access
limited to materials needed to participate in his defense.

      Counsel respectfully requests that this condition be modified so that Mr.
Wright may use an internet enabled smart phone for the limited purpose of using
WhatsApp to communicate with his family, who are located in the United Kingdom
and Spain, and his counsel. The Government has indicated that it does not oppose
this modification.



                                                     Respectfully submitted,



                                                        /s/ John T. Zach



                                                            John T. Zach
